Citation Nr: 0618918	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  04-11 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1952 until 
October 1954.  The appellant is the veteran's widow.  This 
appeal arises from a July 2003 rating decision by the North 
Little Rock, Arkansas Regional Office (RO) of the Department 
of Veterans Affairs which denied service connection for the 
cause of the veteran's death and entitlement to accrued 
benefits.  


FINDINGS OF FACT

1.  The veteran died in March 2003, at the age of 70 years.  

2.  The certificate of death for the veteran lists his 
immediate cause of death as open skull fracture due to an 
automobile accident.  The manner of death was listed as 
accidental.

3.  At the time of the veteran's death, he was service 
connected for hearing loss (10 percent disabling) and 
tinnitus with associated post traumatic stress disorder, 
major depressive disorder, and anxiety disorder (100 percent 
disabling).

4.  It is not shown that a disease or injury of service 
origin played any role in causing or hastening the veteran's 
death. 

5.  At the time of death, he had no pending claim for 
entitlement to VA benefits. 


CONCLUSIONS OF LAW

1.  A service connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2005). 

2. The appellant's claim for entitlement to accrued benefits 
is without legal merit.  38 U.S.C.A. § 5121 (West 2002); 38 
C.F.R. § 3.1000 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Cause of Death

The appellant claims that the veteran's death was due to his 
service connected disabilities and the psychotropic 
medications that the veteran was taking for his disabilities.  
The veteran died in March 2003, at the age of 70 years.  The 
death certificate lists his immediate cause of death as open 
skull fracture due to an automobile accident.  At the time of 
the veteran's death, service connection was in effect for 
hearing loss (10 percent disabling) and tinnitus with 
associated post traumatic stress disorder, major depressive 
disorder, and anxiety disorder (100 percent disabling). 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309, 314 (1993).  To establish service connection, 
there must be: (1) a medical diagnosis of a current 
disability; (2) medical or, in certain cases, lay evidence of 
in-service occurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between an in-service 
injury or disease and the current disability.  Hickson v. 
West, 2 Vet. App. 247, 253 (1999). 
In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a service 
connected disability was either the principal or contributory 
cause of death.  38 C.F.R. § 3.312(a) (2005).  The issue 
involved will be determined by exercise of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the  
death of the veteran, including, particularly, autopsy 
reports.  Id.   

The service connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with some other condition, was the  immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (2005).   

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service 
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1) (2005).  In order to be a contributory cause of 
death, it must be shown that there were "debilitating 
effects" due to a service connected disability that made the 
veteran "materially less capable" of resisting the effects 
of the fatal disease or that a service connected disability 
had  "material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).  If the 
service connected disability affected a vital organ, 
consideration must be given to whether the debilitating 
effects of the service connected disability rendered the  
veteran less capable of resisting the effects of other 
diseases.  See 38 C.F.R. § 3.312(c)(3) (2005). 

The appellant submitted statements dated April 2003 and 
November 2004 from her private psychiatrist.  The 
psychiatrist stated that the veteran was not his patient, but 
he had many opportunities to visit with the veteran when he 
would come with the appellant to the psychiatric clinic for 
her appointments.  The psychiatrist stated that he felt that 
the accident causing the veteran's death was due to his 
problems with post traumatic stress disorder, anxiety, and 
depression.  

In March 2006, a VA examiner reviewed the veteran's claim's 
file and stated the following: 
It is difficult to note from the material 
present whether the veteran actually did, in 
fact, meet the criteria for diagnosis of 
post-traumatic stress disorder.  However, 
even if the veteran were found to have met 
the criteria for PTSD, I know of no way of 
explaining the cause of his accident without 
resorting to speculation.  While that it is 
possible that PTSD and/or psychotropic 
medication could cause an accident, the 
accident could have been caused for a 
multitude of reasons and to determine one 
would involve pure speculation.


By law, the Board is obligated under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
favorable material evidence.  See, e.g., Eddy v. Brown, 9 
Vet. App. 52 (1996). 

The opinion of a health care provider is never conclusive and 
is not entitled to absolute deference.  Indeed, the courts 
have provided guidance for weighing medical evidence.  An 
examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully 
informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
A medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Here, the Board accords little 
probative value to the appellant's psychiatrist's opinion.  
The veteran was not a patient of the psychiatrist nor did the 
psychiatrist review the veteran's claim's file.  This 
psychiatrist had no personal knowledge of the events leading 
to the veteran's death and his opinion must, of necessity be 
based on pure speculation without a factual basis to support 
his conclusion that a service connected disability was 
somehow implicated in the events leading to the veteran's 
death.  For these reasons, the VA examiner's opinion, which 
included a review of the claim's file, outweighs the opinion 
by the appellant's psychiatrist.   

Based on the above, the Board finds that the competent 
evidence of record fails to establish that the veteran's 
death from open skull fracture due to an automobile accident 
was due to his active military service.  The preponderance of 
the evidence is against a favorable decision for her claim.  
The Board has considered the doctrine of the benefit of the 
doubt, under 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102, but it 
does not find that the evidence is of such approximate 
balance as to warrant its application. 

Accrued Benefits

The law and regulations governing claims for accrued 
benefits, as applicable to this case, state that, upon the 
death of a veteran, his or her lawful surviving spouse may be 
paid periodic monetary benefits to which he or she was 
entitled at the time of death, and which were due and unpaid 
for a period not to exceed two years, based on existing 
rating decisions or other evidence that was on file when the 
veteran died.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 
3.1000 (2005). 

A consequence of the derivative nature of a surviving 
spouse's claim for entitlement to a veteran's accrued 
benefits is that, without the veteran having a claim pending 
at time of death, the surviving spouse has no claim upon 
which to base his or her own application.  See Jones v. West, 
136 F.3d 1296, 1300 (Fed. Cir. 1996).  An application for 
accrued benefits must be filed within one year after the date 
of death.  A claim for death pension, compensation, or 
dependency and indemnity compensation, by a surviving spouse 
is deemed to include a claim for any accrued benefits.  38 
C.F.R. §§ 3.1000(c); 3.152(b) (2005).  However, applicable 
law and VA regulations further stipulate that for claims 
filed for death benefits, a specific claim in the form 
prescribed by the Secretary must be filed in order for death 
benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 
C.F.R. § 3.152(a) (2005). 

The evidence shows that the veteran died in March 2003.  The 
file reflects that there were no service connection claims 
pending at the time of his death, though he was receiving 
compensation for his service connected hearing loss and 
tinnitus with associated post traumatic stress disorder, 
major depressive disorder, and anxiety disorder.
 
In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) concluded that for a surviving spouse to be 
entitled to accrued benefits, "the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision."  The Federal Circuit noted that this conclusion 
comported with the decision in Zevalkink v. Brown, 102 F.3d 
1236 (Fed. Cir. 1996), which stated that a consequence of the 
derivative nature of the surviving spouse's entitlement to a 
veteran's accrued benefits claim is that, without the veteran 
having a claim pending at time of death, the surviving spouse 
has no claim upon which to derive his or her own application.  
Id. at 1300.  As indicated, no such claim was pending at the 
time of the veteran's death.
 
Accordingly, there is no legal basis to the appellant's claim 
for payment of accrued benefits.  As the law, and not the 
evidence, is dispositive in this case, entitlement to payment 
of accrued benefits is denied due to the absence of legal 
merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Duties to Notify and Assist 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Proper 
notice must also ask the claimant to provide any evidence in 
their possession that pertains to the claim.  Notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  

The appellant was advised of the necessary evidence to 
substantiate her claim; that the RO would assist her in 
obtaining additional information and evidence; of the  
responsibilities on both her part and VA's in developing the 
claim; and of the need to provide any evidence in her 
possession that pertains to the claim.  See Letters from RO 
to the appellant (May 2003, Apr. 2005).  As such, VA 
fulfilled its notification duties.  The Court in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) also held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the appellant having been fully informed of the VCAA 
with regard to the accrued benefits claim.  However, the 
Board finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error.  The appellant 
has been provided the appropriate notice and assistance prior 
to the claim being adjudicated by the Board and prior to the 
last final adjudication by the RO.  Moreover, with respect to 
the accrued benefits issue, the law required that the 
decision be based on evidence that was on file at the time of 
the veteran's death and the claim is being denied on the 
basis of the absence of legal merit rather than a factual 
determination.  Clearly, there is no indication of prejudice 
to the appellant based on the timing of the notice.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate
a claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2005).  In this case, the veteran's service medical 
records and private treatment records have been associated 
with the claim's file.  Moreover, a VA opinion in connection 
with this claim was obtained.  There is no indication of any 
additional evidence that has not been made part of the 
record.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the appellant. 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to accrued benefits is denied.



____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


